[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  PLAINTIFF'S MOTION FOR MODIFICATION DATEDMAY 4, 1994
The court accepts the plaintiff's calculation as to the defendant's child support obligation in accordance with the guidelines. That amount is found to be $102.00 per week.
The plaintiff has failed to establish any basis for any deviation permitted by the guidelines to be ordered. The defendant's increase in income is greatly impacted by his ownership of rental property. That property makes up a major portion of his assets. Therefore, to conclude that the defendant owns substantial assets as a basis for deviation would result in inequitably considering that factor twice. Also, the tutoring needs of the child does not rise to the level of an extraordinary educational expense.
Effective the week of October 10, 1994, the defendant shall pay child support of $102.00 per week until his son dies, becomes emancipated or reaches majority, whichever first occurs. A contingent wage withholding order may enter.
In accordance with the stipulation of the parties, the court finds there is an arrearage due for the period from June 21, 1994 to September 19, 1994, (13 weeks), the sum of $676.00 (13x52). This balance shall be paid forthwith.
So Ordered.
NOVACK, J.